Title: To George Washington from Wilhelm von Knyphausen, 21 January 1782
From: Knyphausen, Wilhelm von
To: Washington, George


                  
                     Sir
                     New York January 21st 1782
                  
                  I had the honor of addressing myself to Your Excellency in the Month of November, respecting the Hessian Prisoners of War in Philadelphia: having never been favored with an Answer, I embrace this oppertunity of transmitting a Copy of my former letter, flattering myself that the Passport which I again solicit will be granted, unless motives to which I am a stranger outweigh every consideration of their present distresses.  I have the Honor to be Sir Your Excellency’s most obediant humble Servant
                  
                     Knyphausen
                     
                  
               